DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received February 28, 2022.  Claims 1, 10, 11, and 15 were amended.  Claim 6 is a canceled claim.  Claims 1-5 and 7-18 are pending.
The rejection of claims 1-5 and 7-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement set forth in the last office action (mailed November 1, 2021) is withdrawn due to the amendment received February 28, 2022.
The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends set forth in the last office action (mailed November 1, 2021) is withdrawn due to the amendment received February 28, 2022.
The declaration under 37 CFR 1.132 filed February 28, 2022 is insufficient to overcome the rejection of the claims based upon Kim (US 2019/0131542 A1)  as set forth in the last Office action because:  
Applicant appears to argue the indolocarbazole core as claimed (having the heteroatom nitrogens on opposite sides) results in improved compounds over indolocarbazole compounds of Kim; however, the office submits Kim teaches an indolocarbazole core, which is the same as the claimed core, and the reference is not limited to compounds with the two nitrogens on the same side of the core.  The reference is not limited in scope to only a compound of “comparative H2” discussed by applicant.  The office further notes that the comparison compounds H1 and H2 differ by more features than only the core configuration, because H1 comprises a single phenyl substitution group in contrast to a biphenyl substituent group. With respect to a comparison of H3 and H4, the declaration states that H3 exhibits a lower operational voltage, but the specific values are not presented or discussed with regard to a statistically significant or unexpected difference.  The comparison is not persuasive, because the teachings of Kim are not limited to a H4 compound.  Compounds having a core the same as H3 with nitrogens on opposite sides are clearly taught by Kim (see core groups of compounds shown on page 38 of Kim).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.
Claims 1, 11, and 16 recite group L of Formula I “is a linker selected from the group consisting of aryl and substituted aryl” and also that “X1, X2, X3, or X4 bind to L at para position”.  While a para- position is understood specifically with respect to a 6-member ring phenylene aryl group, the intended para- positions for other groups within the recitation of an “aryl or substituted aryl” are not clearly understood.  Some aryl groups would not have binding sites directly opposite in position to one another.  The article “Helmenstine, Anne Marie, Ph.D. "The Definition of Ortho, Meta, and Para in Organic Chemistry." ThoughtCo, Feb. 16, 2021, thoughtco.com/ortho-meta-para-in-organic-chemistry-608213” is cited with this office action with respect to a dictionary definition of “para”.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0131542 A1).
Kim teaches general formulas 2-1 and 2-2:

    PNG
    media_image1.png
    318
    323
    media_image1.png
    Greyscale
(see par. 46 and 52).  
The right-side nitrogen-containing portion of each core of the formulas is clearly shown with bonding lines drawn into the center portion of the central ring of the core, which means that the core group of 2-1 or 2-2 may be selected as core groups shown within H2-122 or H2-121 on page 38 and H2-146 or H2-147 on page 42, respectively:

    PNG
    media_image2.png
    90
    212
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    129
    191
    media_image3.png
    Greyscale
 .
L2 of the general formulas may be arylene or heteroarylene (see par. 33).  “Ma” may represent a heterocyclic group specifically including groups such as quinoxaline or quinazoline (see par. 32)

    PNG
    media_image4.png
    65
    90
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    124
    83
    media_image5.png
    Greyscale
.
 The R group may include aryl or heteroaryl which may be substituted by a group such as phenyl (see par. 35).  R1 to R3 groups may include hydrogen or a substituent (see par. 34).
[Specially shown groups corresponding to –L2-Ma include, but are not limited to, at least the following:

    PNG
    media_image6.png
    153
    146
    media_image6.png
    Greyscale
(see the substitution group in H2-67 compound at pg. 28)

    PNG
    media_image7.png
    150
    132
    media_image7.png
    Greyscale
(see group in H2-68 compound at pg. 29 and compound H2-90 at pg. 33).
While Kim et al. does not set forth example compounds of general formula 2-1 and 2-2 where the core is selected the same as instant formula 1 and the substituents are selected the same as instant formula 1 compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed formula 2-1 or 2-2 compounds with defined variable groups selected as discussed above that are the same as within the instant claimed compounds, because one would expect to achieve functional compounds for an operational device as defined by formulas 2-1 and 2-2 within the disclosure of Kim et al. with a predictable result and a reasonable expectation of success.  
	Furthermore, Kim et al. exemplifies compounds H2-121 on page 38 and H2-146 on page 42:

    PNG
    media_image8.png
    170
    501
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    220
    478
    media_image9.png
    Greyscale
.
The above compounds H2-121 and H2-146 as compounds with a meta-bonding linkage are positional isomers of compounds as claimed with a para-bonding linkage.  Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  The positional isomers of H2-121 and H2-146 are within the general formulas 2-1 and 2-2, but were not shown as examples.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds the same as H2-121 and H2-146 but with a para-bonding linkage, because such compounds are within the defined formulas 2-1 and 2-2 as taught by Kim et al. and also because such compounds are clearly positional isomers of example compounds disclosed in Kim et al. One would expect to achieve functional positional isomer compounds of H2-121 or H2-146 defined within the disclosure of Kim et al. for an operational device within the disclosure of Kim et al. with a predictable result and a reasonable expectation of success.
	Regarding a device of claims 11 and 16, Kim et al. teaches the formula 2 compounds are used as host material in a light emitting device (see par. 41), but does not set forth example devices using Formula 2-1 or 2-2 compounds also meeting the requirements of instant Formula 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made and to have selected compounds of Formula 2-1 or 2-2 derivatives for a functional layer of a device, because Kim et al. teaches the compounds as functional materials for forming a layer of a light emitting device.  One would expect to achieve a device using one of the formula 2 compounds as disclosed with a predictable result and a reasonable expectation of success.
	Regarding claims 12, 14, and 15, the claims only require that the material is present in a layer of a device and do not specifically require that additional functional layers are present.  The formula 2 material within a layer of a device meets the structural requirements of the claim limitations.  
	Regarding claim 13, the material of formula 2 may be a host material of the emitting layer (see par. 27, 41) and light emitting dopant includes phosphorescent emitters comprising ligands within ligand formulas as claimed by applicant (see par. 56-57).
	Further regarding claims 16-17, the device may be part of a display system or a lighting system (see par. 76), which is considered to meet at least the limitation of “a light for interior or exterior illumination” or “a sign”.  Also, as the layers are planar, the display is considered a “flat panel display” (see par. 74-77, 115).
	Regarding claim 18, the formula 2 material may be dissolved in a solvent to form a layer (see par. 75) and/or may be part of a mixture (see par. 74).

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. 
The declaration under 37 CFR 1.132 filed February 28, 2022 is insufficient to overcome the rejection of the claims based upon Kim (US 2019/0131542 A1)  as set forth in the last Office action because:  
Applicant appears to argue the indolocarbazole core as claimed results in improved compounds over indolocarbazole compounds of Kim; however, the office submits Kim teaches an indolocarbazole core, which is the same as the claimed core, and the reference is not limited to compounds with the two nitrogens on the same side of the core.  The reference is not limited in scope to only a compound of “comparative H2” discussed by applicant.  The office further notes that the comparison between H1 and H2 changes more features than only the core configuration as H1 comprises a single phenyl group in contrast to a biphenyl substituent group. With respect to a comparison of H3 and H4, the declaration states that H3 exhibits a lower operational voltage, but the specific value is not presented.  The comparison is not persuasive, because the teachings of Kim are not limited to a H4 compound.  Compounds having a core the same as H3 with nitrogens on opposite sides are clearly taught by Kim (see core groups of compounds shown on page 38 of Kim).  
On page 20 of the remarks filed February 28, 2022, applicant discusses compounds H2-67 and H2-68 of Kim.  The office submits the compounds were mentioned in the office action to show the corresponding specific substituent group upon the compounds.  The teachings of Kim are not limited to a core where the nitrogens are on the same side as compounds with the nitrogens on the opposite sides of the core are also clearly taught by Kim.  Selection of the following core

    PNG
    media_image10.png
    90
    191
    media_image10.png
    Greyscale

is not a novel feature and was already known in the art as Kim clearly sets forth compounds within Kim general formulas 2-1 or 2-2 having the core.
	Kim is not limited to only example compounds H2-67 and H2-68 and is relevant for all that it fairly teaches.  The examples and comparisons shown by applicant are not commensurate in scope with the breadth of claimed compounds or in scope with what is fairly disclosed by the closest prior art.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)
	Applicant’s argument with respect to positional isomers of the core group is not persuasive, because Kim teaches and makes compound utilizing both core structures (i.e., nitrogens contained on the same side and nitrogens contained on opposite sides).  
	The office further notes that Kim et al. compounds H2-121 and H2-146 as compounds with a meta-bonding linkage are positional isomers of compounds as claimed with a para-bonding linkage.   None of the presented data appears to show unexpected, improved results when the para-bonding linkage of instant “L” is selected over other aryl linkages.   The evidence and arguments as a whole with respect to Kim et al. are not sufficient to establish persuasive, commensurate evidence of unexpected, superior results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lai et al., Advanced Functional Materials, (2015), Vol. 25, pages 5548-5556 teaches indolocarbazole derivatives for host material of phosphorescent devices.  The reference is considered relevant to the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786